DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior art fails to disclose a very specific Bluetooth earphone housing which is a combination of specific materials such as plastic, nickel-titanium alloy memory wire, and silicone; specific components such as ear hooks, sleeves, vertical insertion segment, depressed hook groove, convex rim, and curved chamfer; and specific geometric structural connections among the component as recited in the claim.
	Furthermore, the combination of the above limitations with the rest of claimed limitations causes the disclosed Bluetooth earphone distinguishing from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hansen et al. (US 20080132292)
McCarthy et al. (US 20160014492)
Lin (US 20090103768)
Wang et al. (US 20140334658)
Bevirt et al. (US 20090116678)
Liu et al. (US 20080232632)
Tsai et al. (US 20070172091)
Yuen (US 8600095)
Armstrong et al. (US 20150172804)
Silvestri et al. (US 20120039500)
Neu et al. (US 20060147078)
Wilson (US 7620173)
Ring et al. (US 20180270558)
Takagi et al. (US 20180275950)
Cheney et al. (US 20170195770)
Lin et al. (US 10154334)

This application is in condition for allowance except for the following formal matters: 
Claim format is not consistent. The indents used in claims 1-6 are not consistent. Suggest using an indent after each claimed component is recited.
Claim 1 still includes a period at the end of line 7.
Antecedent basis issue for the limitation “the sidewall surface at the near bottom end of the said vertical insertion segment”. According to the drawing, there are more than one sidewall, therefore using the term “the sidewall” resulting in an antecedent basis.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654